Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (US PG PUB 20140164525), hereinafter "Malik", in views of Rivera et al. (US PG PUB 20150269697), hereinafter "Rivera", further in views of Smith et al. (US PG PUB 20170236097), hereinafter "Smith".
Regarding Claim 1, Malik discloses:
A computer implemented method for automated appointment scheduling used in a conversation between a target and an Artificial Intelligence (AI) messaging system (i.e. method for automatically scheduling meeting events [i.e. appointment] using messages and responses [i.e. conversation] sent/received between invitee [i.e. target] and event management server 102 that employs invitee intelligence component 308) (Abstract, 308 - Fig. 3, ¶ 0045 and ¶ 0061 - 0063) comprising: 
generating an introductory message proposing an appointment with the target with a request for timing (i.e. event invitation component 106 may generate an event pre-invitation [i.e. an introductory message] proposing a meeting event [i.e. an appointment] with one or more invitees [i.e. the target] with a request for the invitees to select the options for times, dates [i.e. timing] that the invitee is agreeable with [i.e. a request for timing]) (106 – Fig. 1 and ¶ 0048); 
receiving a response from the target (i.e. responses may be received from invitees [i.e. the target]) (608 – Fig. 6, 702 – Fig. 7, ¶ 0115 and ¶ 0117); and
processing the response for positive interest and the presence of a proposed time (i.e. the system may analyze/process the responses to identify: confirmation of attendance to the event [i.e. positive interest]; desire to perform the announcing at the event [i.e. positive interest]; and the presence of proposed dates and times, e.g. an invitee may specify that he/she can attend the meeting event after 8 pm  [i.e. a proposed time]) (¶ 0044, ¶ 0053, ¶ 0118).
However, Malik does not explicitly disclose:
discontinuing the messaging when positive interest is absent.
On the other hand, in the same field of endeavor, Rivera teaches:
discontinuing the messaging when positive interest is absent (i.e. At step 1, server 120 may send a text message to a user 105a inviting the user 105a to enroll for an event, e.g. health coaching program; At step 2, the user 105a responds by sending a text message indicating that he is not interested [i.e. when positive interest is absent], the server 120 may acknowledge the decision of the user 105a and stop sending any messages further [i.e. discontinuing the messaging]) (¶ 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Malik to include the feature for discontinuing the messaging when positive interest is absent as taught by Rivera so that the method/system may stop sending any invitation messages further once the response of the user indicates that he/she is not interested in the event (¶ 0030).
However, the combination of Malik and Rivera does not explicitly disclose:
accessing an external scheduling system when a proposed time is present,
wherein the accessing determines availability of at least one resource at the proposed time; 
iteratively providing suggested times close to the proposed time when the at least one resource is not available; and 
confirming an appointment when the at least one resource is available for any of the proposed time or one of the suggested times.
On the other hand, in the same field of endeavor, Smith teaches:
accessing an external scheduling system when a proposed time is present (i.e. method may access event scheduling process implemented on a third party integrated business system [i.e. an external scheduling system] when a target range/date/time [i.e. a proposed time] is present in the message) (102 – Fig. 1, Fig. 4(a)(2), ¶ 0066, ¶ 0098, ¶ 0107 and ¶ 0157),
wherein the accessing determines availability of at least one resource at the proposed time (i.e. the accessing of the event scheduling process may further include looking at the available conference room resources [i.e. determines availability of at least one resource] at the target range/date/time [i.e. the proposed time]) (¶ 0157 and ¶ 0161); 
iteratively providing suggested times close to the proposed time when the at least one resource is not available (i.e. the event scheduling process may repeatedly [i.e. iteratively] provide possible times [i.e. suggested times] that are close to target range/date/time [i.e. the proposed time] until 3 options [i.e. suggested times] found even when the event scheduling process identify that no conference room is available [i.e. when the at least one resource is not available]; For example, when no room available, the event scheduling process can still offer options with web conference tool at the times close to the target range/date/time [i.e. the proposed time]) (Fig. 4(b)(1) and ¶ 0161 - 0163); and 
confirming an appointment when the at least one resource is available for any of the proposed time or one of the suggested times (i.e. when a preferred conference room, e.g. 1st Floor White [i.e. the at least one resource], is available for Monday 10AM [i.e. the suggested time], the user may confirm the meeting appointment by selectin the option 1: Monday January 5th, 10AM; 1st Floor White) (Fig. 4(a)(2), Fig. 4(b)(1) and ¶ 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Malik and Rivera to include the feature for accessing an external scheduling system when a proposed time is present, wherein the accessing determines availability of at least one resource at the proposed time; iteratively providing suggested times close to the proposed time when the at least one resource is not available; and confirming an appointment when the at least one resource is available for any of the proposed time or one of the suggested times as taught by Smith so that the method/system may schedule the meeting for users by identifying the most appropriate time, location and available resources for the users (Fig. 4(a)(2), Fig. 4(b)(1) and ¶ 0161 - 0164).


Regarding Claim 10, Malik, Rivera and Smith disclose, in particular Malik teaches:
comprising confirming contact with the target when no proposed time is present (i.e. a sponsor can generate an event request with the time, date and/or location for the event being undefined [i.e. no proposed time is present], and in such case, the event management server 102 determine or facilitate determining, an optimal date, time and/or location for an event based on responses [i.e. confirming contact] from invitees/target [i.e. confirming contact with the target]) (¶ 0048).



Claim(s) 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik in views of Rivera further in views of Smith as applied to claim 1 above, and further in view of Abuelsaad et al. (US PG PUB 20140229218), hereinafter "Abuelsaad".
Regarding Claim 4, Malik, Rivera and Smith disclose all the features with respect to Claim 1 as described above.
However, the combination of Malik, Rivera and Smith does not explicitly disclose:
following up with the target after the appointment.
On the other hand, in the same field of endeavor, Abuelsaad teaches:
following up with the target after the appointment (i.e. after the meeting [i.e. the appointment], the system may follow up with an invitee [i.e. the target] who could not attend to the meeting by sending meeting summary information) (204, 208 & 216 – Fig. 2 and ¶ 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Malik, Rivera and Smith to include the feature for following up with the target after the appointment as taught by Abuelsaad so that event summary information associated with the appointment may be provided to the invitee who could not attend to the meeting) (204, 208 & 216 – Fig. 2 and ¶ 0062).


Regarding Claim 5, Malik, Rivera, Smith and Abuelsaad disclose, in particular Abuelsaad teaches:
wherein the following up includes confirming the appointment occurred (i.e. following up includes providing the meeting summary information [i.e. confirming the appointment occurred]) (204, 208 & 216 – Fig. 2 and ¶ 0062).
The motivation to combine the references is similar to that of claim 4.




Regarding Claim 7, Malik, Rivera, Smith and Abuelsaad disclose, in particular Abuelsaad teaches:
wherein the following up includes determining appointment outcome. (i.e. following up includes providing the meeting summary information [i.e. determining meeting/appointment outcome]) (204, 208 & 216 – Fig. 2 and ¶ 0062).
The motivation to combine the references is similar to that of claim 4.


Regarding Claim 8, Malik, Rivera, Smith and Abuelsaad disclose, in particular Abuelsaad teaches:
wherein the outcome is stored for metrics reporting (i.e. meeting summary [i.e. outcome] is stored so that it may be provided/reported as summary of discussions, duration, participants, etc. [i.e. metrics reporting]) (204, 208 & 216 – Fig. 2 and ¶ 0062).
The motivation to combine the references is similar to that of claim 4.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik in views of Rivera further in views of Smith further in views of Abuelsaad as applied to claim 5 above, and further in view of Rapaport et al. (US PG PUB 20110238435), hereinafter "Rapaport".
Regarding Claim 6, Malik, Rivera, Smith and Abuelsaad disclose all the features with respect to Claim 5 as described above.
However, the combination of Malik, Rivera, Smith and Abuelsaad does not explicitly disclose:
resetting the appointment when it has not occurred.
On the other hand, in the same field of endeavor, Rapaport teaches:
resetting the appointment when it has not occurred (i.e. method/system may automatically reset the scheduling status of a missed appointment; an adaptive communications system is provided for adaptively delivering rescheduling notifications to patients [i.e. resetting the appointment] who missed their scheduled appointments [i.e. when it has not occurred], notifying those patients to reschedule the missed appointment) (¶ 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Malik, Rivera, Smith and Abuelsaad to include the feature for following up with the target after the appointment as taught by Rapaport so that rescheduling notifications may be sent to the targets who missed the scheduled appointment (¶ 0024). 


Allowable Subject Matter
Claims 2, 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451